Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

             United States Court of Appeals
                           For the First Circuit

No. 03-1086

                   ROSA M. ARROYO-VELÁZQUEZ, ET AL.,

                          Plaintiffs, Appellants,

                                         v.

                HOSPITAL HERMANOS MELÉNDEZ, INC.,
   DR. JESÚS SEDA-RAMÍREZ, DR. JUAN MARTÍNEZ-RODRÍGUEZ, ET AL.

                           Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF PUERTO RICO

          [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                                      Before

                           Boudin, Chief Judge,
                         Howard, Circuit Judge,
                     and DiClerico,* District Judge.


     Rafael F. Castro-Lang with whom Francisco Castro-Amy was on
brief for appellants.
     Jeannette López de Victoria, Benjamín Morales-Del Valle and
Roberto Abesada-Aguet with whom Pinto-Lugo, Oliveras & Ortiz, PSC,
Jaime Morales-Morales, Morales-Morales Law Offices, Harold Vicente
Colón and Vicente & Cuebas were on brief for appellees.


                              December 11, 2003



     *
         Of the District of New Hampshire, sitting by designation.
          BOUDIN, Chief Judge.    This is an appeal from an order

dismissing with prejudice a medical malpractice action brought by

Rosa M. Arroyo-Velázquez ("Arroyo") and other family members; the

dismissal was based on their attorney's failure to comply with case

management orders.   The primary defendants were Hospital Hermanos

Melendez, Inc. ("the hospital"), which operates a facility in

Bayamon, Puerto Rico, several of its doctors, and unnamed insurers.

The background is as follows.

          On August 5, 1997, Arroyo underwent surgery at the

hospital for an ovarian cyst.     Serious complications ensued and

several further operations were performed at the hospital; if

Arroyo's account is credited, there were serious medical blunders,

considerable suffering and permanent impairments.   In due course,

she left the Hospital and began treatment at the Johns Hopkins

Hospital in Baltimore ("Johns Hopkins"). In November 1999, she and

her co-plaintiffs brought this diversity action in federal court

against the defendants.

          A statute of limitations defense was asserted--the Puerto

Rico statute is one year, 31 P.R. Laws Ann. § 5298(2) (1990)--and,

after multiple extensions of time, opposed by the plaintiffs in

August 2000.   It is not clear how much, if any, discovery was

conducted in this initial period–-seemingly not much.       In all

events in October 2000, the statute of limitations defense was

rejected by the district court, apparently because a prior action


                                 -2-
had been brought in state court and dismissed without prejudice,

thereby tolling the limitations period.            See 31 P.R. Laws Ann. §

5303 (1990); King v. TL Dallas & Co., 270 F. Supp. 2d 262, 270

(D.P.R. 2003).

            There followed two years of fumbling trial preparation

until the case was finally dismissed by the district court on

August 19, 2002.         To recount all of the pertinent discovery

problems and protests would take pages, but it appears that from

the outset Arroyo's trial counsel (not her counsel on this appeal)

found it difficult to meet ordinary discovery obligations; this he

attributed in part to unspecified family problems of his own during

the   initial    year.     Because    most    of   the    trial   preparation

difficulties are only background for the later dismissal, it is

enough to summarize the main themes.

            First, it is often hard to find doctors to testify

against other doctors, and apparently especially hard in this case.

But Arroyo's counsel compounded the problem by naming successive

experts and then having to replace them, either because they had

never committed themselves or because they withdrew.1                 He also

failed to produce expert reports on time and had difficulties in

producing   promised     experts   for     depositions.     Of    course,   the


      1
      In the summer of 2001, plaintiffs represented to the court
that, after Dr. Mark Talamini, one of Arroyo's treating physicians
at Johns Hopkins, had refused to be their expert witness, they had
contacted some twenty-five doctors before finally finding a
replacement.

                                     -3-
defendants' own retention and preparation of experts were hostage

to these delays.

          Second, for obvious reasons the defendants wanted to

procure Arroyo's treatment records from the time she had spent at

Johns Hopkins.     The records were arguably relevant to her past

treatment at the defendant hospital and to her suffering and

current condition; in addition, one of her treating physicians at

Johns Hopkins was initially named as an expert and then (when he

disclaimed this status) as a fact witness for Arroyo.        These

records were the subject of discovery requests directed to Arroyo

and, perhaps foolishly, her counsel repeatedly undertook to provide

the records–-although they were not in Arroyo's direct control--and

repeatedly failed to produce the full collection.

          Third, Arroyo's counsel appears to have had trouble

completing interrogatory answers.     Here, the details are less

clear; possibly some of the answers depended on expert witness

positions or medical records that were themselves difficult to

obtain.   It is undisputed that even by the beginning of May 2001,

almost a year and a half after the complaint was filed, plaintiffs

had failed to answer adequately various defendants' interrogatories

or document requests, all of which had been sent to them many

months before.

           After disposing of the statute of limitations issue in

October 2000, the district court set a final pretrial conference


                                -4-
for February 27, 2001, with trial for May 24, 2001.   This schedule

was several times postponed, usually at the defendants' behest

because of Arroyo's delays in furnishing the expert reports,

medical records, and interrogatory answers.        There were also

deposition scheduling difficulties for which blame is less easily

apportioned.

          In response to these problems, the defendants followed a

dual track.    On the one hand, they filed motions to compel and, as

the delays impinged on their preparation, motions to reschedule

pre-trial conferences and trial dates.      On the other hand, the

defendants also filed successive motions over a two-year period to

dismiss the complaint based on the failure of Arroyo's counsel to

meet deadlines.2     For a time, the district court denied such

requests on technical grounds or without explanation, although a

small monetary penalty was imposed on Arroyo's counsel for not

providing timely answers to interrogatories.

          Gradually, in the second half of 2001 and early 2002

Arroyo began to accumulate expert reports,3 although the Johns


     2
      Motions or supplements to motions enlarging on the requests
for dismissal appear to have been filed by one or more of the
defendants on or about: April 23, 2001; April 27, 2001; May 3,
2001; May 18, 2001; June 19, 2001; November 29, 2001; December 6,
2001; December 12, 2001; January 25, 2002; and June 18, 2002.
     3
      Dr. José Gratacós (gynecology) filed an expert report on
August 31, 2001.   Dr. Antonio González (an economist) filed an
expert report on January 8, 2002, relating to the extent of Mrs.
Arroyo's financial damages. Dr. Virgilio Brunet-Cardona (general
surgery) filed an expert report on February 14, 2002.

                                 -5-
Hopkins records and depositions of the experts remained in arrears.

On February 14, 2002, a date scheduled for a final pretrial

conference, the parties met with the court to work out further

discovery plans. The court ordered Arroyo to produce the remaining

Johns Hopkins documents including progress notes, physician orders

and nurses' notes within 30 days.             Arroyo's counsel was told that

the failure to produce would result in sanctions.

             In   the   same    hearing    the   district    court   noted   that

depositions of three doctors to be called by Arroyo (Drs. José

Gratacós and Virgilio Brunet-Cardona as experts and Dr. Mark

Talamini as a fact witness) and one economics expert (Dr. Antonio

Gonzalez) were now scheduled on specific dates from May 14, 2002,

through June 27, 2002.         The court   gave the defendants until August

30, 2002, to name their own experts and the court set a new

pretrial conference for October 30, 2002, warning that no further

continuances would be allowed and that sanctions would follow if

anyone impeded the proceedings further.

             In June 2002, the hospital moved to compel discovery or

to dismiss the case because the Johns Hopkins records had still not

been produced in full and because the deposition of Arroyo's

physician    fact   witness,      Dr.   Mark     Talamini,   had   been   further

deferred.4    In August 2002, another defendant moved to defer the


     4
      In the same month, another one of the defendant doctors, Dr.
Olga Rodríguez-Rivera, obtained an unopposed dismissal of the
claims against her because the expert reports offered no theory of

                                        -6-
deadline for naming his own experts because the deposition of an

Arroyo    expert      witness,    Dr.   Virgilio    Brunet-Cardona,       had   been

deferred.       In both instances the witnesses were among the four

whose    deposition      dates    had   been     listed   in    the    February   14

conference minutes and in both cases the defendant blamed Arroyo's

counsel for the deferral.

            On August 19, 2002, the district court entered an order

dismissing plaintiffs' case against all of the remaining defendants

under    Rule    16(f)   for     "failure   to   abide    by   the    Court's   case

management schedule."          The court noted that the pending motions by

the hospital and Martinez were unanswered by the plaintiffs, and

recounted       the   defendants'    allegations     that      the    missing   Johns

Hopkins documents had not been produced, that plaintiffs had

"failed to arrange for the deposition of Dr. Talimani (sic) to be

taken on June 27, 2002, as ordered by the Court," and that "the

deposition of Dr. Virgilio Brunet which was scheduled by the Court

for May 14, 2002, was cancelled by plaintiffs and rescheduled for

August 1, 2002."

            The court then said:

                   The record is plagued with instances of
            non-compliance   by   plaintiffs   and   their
            attorney with discovery deadlines and Court's
            Orders. For the most part, the Court has been
            tolerant, although it did previously sanction
            plaintiffs' attorney in the amount of $600.00
            for his untimely submission of answers to


wrongdoing directed against her.

                                         -7-
            interrogatories.    The Court had observed
            before that plaintiffs had evidenced a
            "continuing pattern of delays."      It only
            appears to have progressed for the worse.

                   These latest incidents reported by
            movants in their motions only serve to
            demonstrate plaintiffs' contumacious disregard
            for the discovery schedule and deadlines
            established by the Court. They have seriously
            hampered defendants' preparation for trial,
            and in so doing have disrupted the orderly
            progress of this case toward its resolution.
            Clearly, they merit the imposition of the
            harshest of sanctions: dismissal.

            On August 28, 2002, Arroyo's counsel filed a motion to

alter or amend the judgment.     Fed. R. Civ. P. 59(e).       He said that

the reason the most recent motions to dismiss and compel had not

been answered was that they had been sent to his former address and

not to a new one identified by him in May 2001 in an informative

motion.    Counsel also offered explanations for the rescheduling of

the depositions and said that he had already given the defense in

March 2002 all of the Johns Hopkins documents he could obtain.

            The defendants filed an opposition to the Rule 59 motion,

arguing on the basis of circumstantial evidence that Arroyo's

counsel had likely received the motions at his old address.             The

oppositions also quarreled in detail with counsel's ameliorating

explanations for the deposition delays.          The defense also asserted

that the    Johns   Hopkins   documents   were    still   incomplete.    On

November 18, 2002, the district court denied the motion without

opinion, making no findings on any of the disputed points (e.g.,


                                   -8-
whether      counsel        had    received      the   motions),      and     this    appeal

followed.

              The cases commonly say that a dismissal for failure to

comply with scheduling orders is tested on appeal under an abuse of

discretion       standard.          E.g.,      Tower   Ventures,      Inc.    v.     City   of

Westfield, 296 F.3d 43, 46 (1st Cir. 2002).                          Strictly speaking,

this     test    applies          primarily      to    the    overall        balancing      of

considerations pro and con, such as the extent and repetitive

character       of    the    defaults,         deliberateness,       prejudice       to     the

opposing party, adequate warning, and a range of similar common

sense concerns.        See Robson v. Hallenbeck, 81 F.3d 1, 2-3 (1st Cir.

1996).

              In this case, we are concerned primarily with a judgment

call   but      one   that        rests   in    substantial        measure    on   disputed

assumptions of facts; indeed, appellants' main attack is primarily

upon those assumptions.               If there are pertinent factual findings

underpinning a dismissal or pure issues of law raised by the

appeal,      these     issues       are     tested     by    the    ordinary       standards

(respectively, clear error and de novo review).                          See Cameron v.

Otto Bock Orthopedic Indus., 43 F.3d 14, 16 (1st Cir. 1994).

              In dismissing the case, the district court's initial

judgment was surely colored by the failure of Arroyo's counsel to

respond to the final motions to dismiss or compel. Yet there

appears to be no dispute that Arroyo's counsel had moved his office


                                               -9-
and had provided notice, and that, according to their respective

certificates of service, the motions in question were mailed to the

wrong address.   In the Rule 59 motion, Arroyo's counsel flatly

denied receiving them; the defendants in response offered some

inference evidence to the contrary,5 but no explicit findings were

made by the district court.

          If counsel did receive the papers and failed to answer,

this last straw after a history of delays would be fatal.   Yet on

this record we cannot ourselves conclude that he did receive the

documents and we are unwilling to impute such a finding to the

district judge based on her summary denial of Arroyo's Rule 59

motion; sometimes an implicit finding is obviously intended or

inferable but in this case it would have been hard to resolve the

dispute without an evidentiary hearing.   Yet, it is not clear that

the counsel's failure to respond to the defendants' motions was

intended by the judge as a specific reason for the dismissal.

          Based on the dismissal order, the district judge may have

been principally concerned with the failures as to deposition


     5
      Defendants claim that at least some of the correspondence
that they sent to the wrong address was received by plaintiffs'
counsel, as evidenced by a deposition notice that they sent to
counsel's old address on May 22, 2002, and which counsel
subsequently forwarded on to Dr. Talamini on May 29, 2002.
Defendants also claim that none of the motions were returned to
them as undeliverable. In addition, counsel for defendant Martinez
filed an affidavit from his secretary, in which the secretary says
that the August 2002 motion to request an extension of time for
notifying expert witnesses was in fact sent to the correct address
despite the wrong address appearing on the certificate of service.

                               -10-
scheduling and document production that her dismissal order had

identified.   And, conceivably, the judge found the explanations

given by Arroyo's counsel in the Rule 59 motion to be inadequate to

excuse these scheduling and production gaffes and, against the

background of prior delays, found this enough to justify the

dismissal--whether or not counsel's failure to answer the motions

was excusable.

           If all of the district court's expressed concerns as to

scheduling and production were borne out by supportable findings or

even by record evidence identified by the defendants, we would

affirm.   Given the record of delays by plaintiffs' counsel and the

court's clear warning on February 14, 2002, three post-warning

defaults would be enough to justify the dismissal, severe though

the sanction would be.    But, once again, the situation is more

complicated than appears on the surface.

           The weakest of the charges–-at least on this record--is

that Arroyo's counsel violated the court's scheduling order by

failing to produce Dr. Talamini for deposition on June 27, 2002.

The court's dismissal order said that at the February 14, 2002,

conference, "[p]laintiffs were [] ordered to arrange for the

depositions of two of their experts [Drs. Talamini and Brunet] on

May 14, 2002 and June 27, 2002, respectively."   On appeal, Arroyo

objects that there was no formal order to this effect; rather,




                                -11-
along with other formal orders, the "minutes of proceedings" simply

list the depositions and dates.

          With or without a formal order, the minutes reflect the

schedule as an understanding of the court and the parties; thus, an

unjustified   failure   to   carry   through   could   reasonably   be

sanctioned.   The difficulty is that Dr. Talamini was not an expert

witness biddable by plaintiffs' counsel but, at least by 2002,

merely a fact witness designated by Arroyo.      Ordinarily, it would

be defense counsels' job to subpoena such a witness for deposition.

Here, defendants seem to be arguing that Arroyo's counsel had

represented to them that he could produce Dr. Talamini on the

specified date and then failed to carry through.

          In his Rule 59 motion, Arroyo's counsel explained (and

the record confirms) that he had had great difficulty in getting

the doctor to cooperate.     However, whether Arroyo's counsel made

commitments or representations that he should not have made and

could not keep is much less clear.     Without that, defendants do not

get very far by blaming Arroyo's counsel for failure to move

promptly after the February conference to nail down Dr. Talamini's

agreement to appear.    There are no findings by the district court

on this issue.

          As to Dr. Brunet, he was an expert witness for Arroyo, so

Arroyo's counsel had a responsibility to produce him for the

scheduled deposition listed in the court's order, cf. Barrett v.


                                -12-
Atl. Richfield Co., 95 F.3d 375, 380-81 (5th Cir. 1996), but it is

common ground that the doctor failed to appear because he had to

undertake an emergency surgery on the deposition date–-obviously

something over which counsel had no control. The defense says that

the deposition should have been rescheduled more quickly (it

finally occurred on August 1, 2002) but it is hard to tell without

findings how far the re-scheduling delay was counsel's fault and

how far due to the doctor's own commitments.

          The Johns Hopkins records are a different story.   Here,

it is undisputed that Arroyo's counsel undertook to produce them,

was ordered finally to do so by the court within 30 days of

February 14, 2002, under threat of sanction, and never managed to

produce the complete set.6   So far as we can tell, counsel never

should have subjected himself to such a commitment; Arroyo did not

control the records directly and it would probably have been enough

for her counsel to provide a written release from her and leave it

to the defense to depose Johns Hopkins and secure the records from

it.

          This is only partial mitigation.   Arroyo's counsel could

not promise to secure the records, fail to protest about the


      6
      Indeed, it appears that he had earlier been directed by court
order of July 17, 2001, to produce the records within thirty days.
Between July 17, 2001, and February 14, 2002, plaintiffs' counsel
apparently failed to produce any additional documents. On March
13, 2002, he produced some, but not all of the missing records, but
the extent of the remaining deficiency has never been addressed by
the district court.

                               -13-
obligation or time limits, and then excuse the failure to comply by

saying he had done his best.    Nor is it an answer that, after the

dismissal, Arroyo's counsel said that his client had a year earlier

provided the defense with a general release granting access to her

hospital   records.    Still,   there   is   no   finding   that   Arroyo

ultimately failed to produce any documents that he reasonably could

have or even that there presently exist any documents that Arroyo

has failed to produce.

           Finally, the district court relied upon a background of

prior delinquencies: "[t]he record is plagued with instances of

non-compliance by plaintiffs and their attorney with discovery

deadlines and Court's Orders."      On appeal, Arroyo's appellate

counsel makes little attempt to challenge this characterization

beyond saying that the district court did not seriously sanction

earlier defaults.     Given that there were earlier defaults as to

deadlines, this cuts more against Arroyo's position than in favor.

           Our own unaided review of the record suggests that

Arroyo's counsel was regularly in default on small items;7 and, on



     7
      For example, Arroyo's counsel was late in filing a response
to defendants' motion that plaintiffs be required to post a non-
resident bond, and when the court finally did order the plaintiffs
to post a bond, plaintiffs posted it late. Counsel also failed to
answer defendants' May 18, 2001, motion that the district court
reconsider its decision on one of their previous motions to
dismiss--this failure to respond prompted the district court to
order the plaintiffs to show cause why the case should not be
dismissed for lack of prosecution--plaintiffs finally filed their
response on June 25, 2001. See also note 6 above.

                                -14-
one    occasion,       he    failed   to   appear    for      a    scheduled      pretrial

conference, saying that his calendar was faulty.                        Further, counsel

was guilty of failures to meet discovery deadlines, seek necessary

extensions, or even respond in timely fashion to defendants'

filings.

            Ordinarily, we would affirm the dismissal where, as in

this    case,    the    plaintiff's        counsel   had      a    history     of    missed

deadlines and delays, was given a clear last chance warning and

defaulted again–-here by the failure to produce all of the Johns

Hopkins records.            This is so even though Arroyo may well have a

serious medical malpractice claim, prejudice to the defendants from

the delay is unspecific, and the two doctors in question have now

been deposed.      Trial courts cannot manage their heavy case loads

unless appeals courts back them up against an attorney's disregard

of deadlines.

            But    in       this   instance      three   of       the   charges     against

plaintiffs' counsel (failure to answer the motions and the two

delayed depositions) are simply insupportable without fact findings

that have       never       been   made;   the    fourth   charge        (Johns     Hopkins

records) is borne out but involves partial compliance (perhaps as

much as was possible).                What remains is only the charge that

Arroyo's counsel regularly missed deadlines, but it is not clear

that much that occurred after February 14, 2002, made the situation

worse.


                                           -15-
           Despite the denial of the Rule 59 motion, we are far from

clear that the district court would have exercised its discretion

to dismiss if–-as may be the case-–(1) Arroyo's counsel never

received the motions because defense counsel sent them to the wrong

address, (2) the court concluded that Arroyo's counsel was not at

fault as to the deposition delays, and (3) the extent of counsel's

efforts to secure the missing Johns Hopkins records were known.

           Accordingly, because the dismissal rests on at least

three unsupported premises and some uncertainty attends the fourth,

we think it prudent to remand for further consideration.            Without

limiting the scope of the district court's authority, we note

several options that are available.            The most obvious, if the

district   court   is   so   disposed,    is   to   determine   whether   the

plaintiffs' counsel did receive the defense motions and failed to

answer, or was significantly at fault as to the scheduling of

depositions.   An affirmative supportable answer as to either would

in our view adequately support the dismissal.

           Alternatively, the district court is free to conclude

that these excavations into past history are more trouble than they

are worth and to lay down strict conditions for the future conduct

of the case.   These could include limitations on plaintiffs' proof

or recovery if past delays have provably handicapped the defense;

ample latitude for the defense to complete their own discovery and




                                   -16-
preparations; and a very tight rein on whichever counsel ends up

representing the plaintiffs in the district court.

          Neither side has covered itself in glory in this case.

If the district judge does end up dismissing the claim, as she may,

Arroyo is well warranted in converting her medical malpractice

claim into one for possible legal malpractice. As for the defense,

it has admittedly been abused by the toleration of past delays by

Arroyo's counsel; but if defense counsel had sent the motions to

the right address and so indicated on their certificates, the

present uncertainty would likely have been sorted out by now and

greatly simplified this appeal.

          The   judgment   of   dismissal   as   to   Hospital   Hermanos

Meléndez, Inc., Dr. Juan Martinez-Rodriguez, and Dr. Jesús Seda-

Ramírez is vacated and remanded for further proceedings consistent

with this opinion. This vacation does not reflect the dismissal of

the claims against Dr. Olga Rodríguez-Rivera, from which plaintiffs

have not appealed.    Each side shall bear its own costs on this

appeal.




                                 -17-